    MEMO ENDORSED
                              PAWAR LAW GROUP P.C.
                                      ATTORNEYS AT LAW
                                    20 VESEY STREET SUITE 1410
                                    NEW YORK NEW YORK 10007
    Robert Blossner                       TEL (212) 571 0805
                                          FAX (212) 571 0938
    Vik Pawar
                                        www.pawarlaw.nyc


                                                                         November 4, 2019
BY ECF:
The Honorable Valerie E. Caproni
United States District Judge


Re:              Keawsrei, et al., v. Ramen-Ya, Inc., et al., 17 CV 2406 (VEC) (OTW)


Dear Judge Caproni:

               I represent the RYI defendants in this action. Plaintiffs filed a motion to
Amend their complaint on October 30, 2019. Pursuant to Local Rule 6.1, RYI’s opposition
is due 14 days from October 30. I respectfully request an extension. This is the first such
request. I emailed plaintiffs’ counsel seeking their consent but have not heard from them.1

               Plaintiffs’ motion relies on deposition testimonies of two defendants.
However, they have never given us a copy of those transcripts. Plaintiffs’ counsel’s initial
position was they do not have to provide us with transcripts of our clients. Notwithstanding
this absurd position, they finally agreed to provide us with the transcripts so the defendants
can review them for accuracy.

                 Insofar as we have yet to receive the transcripts and review it for accuracy,
I respectfully request that the Court (1) allow defendants to file their opposition 21 days
after receipt of those transcripts or (2) direct plaintiffs to provide a copy of those transcripts
by a date certain and then allow us 21 days from receipt to file the opposition.

                 Thank you.

                                                                 Respectfully,

                                                                 /s
                                                                 Vik Pawar (VP9101)
Cc:     All counsel (by ECF)

1
 To be fair, the request was just made because we moved our offices and at present, we
have no phones or internet and I am using someone else’s internet to file this letter.
Application GRANTED in part nunc pro tunc. Plaintiffs' reading
of Rule 30(e) is incorrect. Defendants shall file their opposition to
Plaintiffs' motion to amend by December 12, 2019. Plaintiffs' reply, if
any, is due December 19, 2019.

Because Plaintiffs have represented that they would produce the
deposition transcripts to Defendants by November 14, 2019, ECF
332, the request to order production by a date certain is denied as
moot. The Clerk is directed to close ECF 331.

SO ORDERED.




_____________________________
Ona T. Wang           11/15/19
U.S. Magistrate Judge
